     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 1 of 10




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION
        __________________________________________
                                                   )
        STATE OF TEXAS, STATE OF                   )
        LOUISIANA                                  )
                                                   )
                                Plaintiffs,        )
              v.                                   ) No. 6:21-cv-00016
                                                  )
        UNITED STATES OF AMERICA, et al.          )
                                                  )
                                Defendants.       )
        __________________________________________)

       DEFENDANTS’ EMERGENCY MOTION FOR ADMINISTRATIVE STAY
                      AND STAY PENDING APPEAL
        Defendants hereby move for a stay pending appeal of the August 19, 2021 Preliminary

Injunction Order, ECF No. 79, which enjoined Part B of the January 20, 2021 DHS Memorandum

and the priority scheme in the February 18, 2021 ICE Interim Guidance, and imposed extensive

reporting requirements on Defendants. The Government filed a Notice of Appeal this morning.

        Defendants require urgent relief because this Court’s injunction—which immediately

enjoins the Department of Homeland Security’s immigration enforcement framework—has not

been stayed. The Government respectfully requests the immediate entry of an administrative stay

so that this Court can consider this stay motion in an orderly manner. The Government also

respectfully requests, in the alternative, that if this Court is inclined to deny the stay requests then

the Court enter an administrative stay of no fewer than seven days to give the Government an

opportunity to seek emergency relief from the U.S. Court of Appeals for the Fifth Circuit and, just

as important, for the Fifth Circuit to consider the matter properly. See Texas, et al. v. Biden, et al.

No. 2:21-cv-67-Z (N.D. Tex., Aug. 13, 2021) (granting seven-day stay of injunction to allow

Government to seek appellate relief).

        Defendants advise the Court that they intend to seek emergency relief from the Fifth Circuit

by 2:00 pm, August 23, 2021, if the Court does not grant either a stay pending appeal or an


                                                       1
     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 2 of 10




administrative stay by that time. If, upon reviewing this motion, the Court finds that Defendants

have not met the requirements for a stay, Defendants request that this Court summarily deny the

motion without awaiting a response from Plaintiffs. If the Court is not inclined to grant an

administrative stay while it considers this motion, Defendants respectfully ask the Court to rule on

the motion no later than 12:00 pm on August 23, 2021. Defendants have conferred with Plaintiffs,

who oppose the relief requested in this motion.

       As explained below, the balance of harms and irreparable injury that the Government faces

from the Court’s injunction strongly weigh in favor of a stay. The Court’s order interferes with

DHS’s ability to execute the immigration laws in a way that uses limited resources to address the

most pressing priorities. Further, the Court’s reporting requirements are likely impossible for the

agency to comply with accurately. Moreover, if the injunction were read to require ICE to institute

removal proceedings and to detain all noncitizens addressed by the Court’s order, ICE would lack

the resources to do so, and compliance efforts directed to accomplishing this impossible task would

drain the limited resources available and limit the agency’s ability to respond to other operational

needs. And the Government respectfully submits that, notwithstanding this Court’s contrary

conclusion, it is likely to prevail on the merits of its appeal. The Court’s injunction undermines the

Executive Branch’s constitutional and statutory authority to enforce the immigration laws and

cannot be reconciled with longstanding precedent about the Executive’s prosecutorial discretion.

                                   STANDARD OF REVIEW

       Courts typically consider four factors in evaluating a request for a stay pending appeal:

(1) whether the movant has made a showing of likelihood of success on the merits; (2) whether

the movant will be irreparably harmed if the stay is not granted; (3) whether issuance of a stay will

substantially harm the other parties; and (4) whether the granting of the stay serves the public

interest. See Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 734 F.3d 406,

410 (5th Cir. 2013); see also C.F.T.C. v. Hudgins, No. 6:08-CV-187, 2009 WL 3645053, at *2

(E.D. Tex. Nov. 2, 2009). When the Government is a party, its interests and the public interest

overlap in the balancing of harms. See Nken v. Holder, 556 U.S. 418, 420 (2009).

                                                      2
     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 3 of 10




                                            ARGUMENT

   I.        The Balance of Harms Weighs Strongly in Favor of a Stay.

          The Government and the public face serious and irreparable injuries from the Court’s

injunction, which outweigh any harm that Plaintiffs may suffer if the injunction is stayed pending

appeal.

          This Court’s injunction undermines the Executive Branch’s constitutional and express

statutory authority to establish and implement its immigration enforcement priorities. See 6 U.S.C.

§ 202(5); 8 U.S.C. § 1103(a)(3); see also Reno v. American-Arab Anti-Discrimination Comm., 525

U.S. 471, 483-84 (1999). Moreover, the Court’s order undermines important separation of powers

principles. Cf. Mathews v. Diaz, 426 U.S. 67, 81 (1976) (“For reasons long recognized as valid,

the responsibility for regulating the relationship between the United States and our alien visitors

has been committed to the political branches of the Federal Government.”). Thus, a stay pending

appeal is appropriate where an injunction “is not merely an erroneous adjudication of a lawsuit

between private litigants, but an improper intrusion by a federal court into the workings of a

coordinate branch of the Government.” INS v. Legalization Assistance Project, 510 U.S. 1301,

1305-06 (1993) (O’Connor, J., in chambers); see Heckler v. Lopez, 463 U.S. 1328, 1330 (1983)

(Rehnquist, J., in chambers); see also Adams v. Vance, 570 F.2d 950, 954 (D.C. Cir. 1978) (per

curiam).

          This Court’s order not only usurps the Executive’s constitutional and statutory authorities

and responsibilities, but prohibits Defendants from implementing a Priority Framework with

proven results: from February 18, 2021, through July 31, 2021, ICE’s Enforcement and Removal

Operations significantly increased the number and percentage of its arrests of noncitizens

convicted of aggravated felony offenses during the same period from the previous year. See Decl.

of Peter Berg (attached) ¶ 16. The Court’s injunction thus undermines public safety and imposes

real and serious burdens on Defendants’ operations by precluding Defendants from prioritizing the

detention of people who pose the greatest threat to the public. Id. ¶¶ 13-16. Further, a stay of the

Court’s injunction pending appeal is necessary to prevent immense disruption to DHS’s operations

                                                      3
     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 4 of 10




due to uncertainty about how the injunction is to be functionally applied. Although the Court

requires the Government to inform the Court, by September 3, 2021, of how it plans to administer

those provisions, see PI Order at 158, it is uncertain whether, through the monthly reports, the

Court will then undertake to review individual enforcement actions to determine whether DHS is

proceeding under guidance that is consistent with the Court’s reading of federal immigration law.

The preliminary injunction potentially installs the Court as an overseer of DHS’s operations, and

may subject sensitive immigration decisions to perpetual judicial modification, under the threat of

judicial second-guessing. Such a scheme of detailed judicial oversight would throw the entire

enforcement apparatus into turmoil.

        Although Defendants do not read the order to require ICE to initiate removal proceedings

against and to detain all noncitizens covered by § 1226(c) and § 1231(a)(2) known to ICE, to the

extent it does (or is intended to) require such detention, it would be impossible to comply. Berg

Decl. ¶¶ 9-19. ICE lacks the resources, including appropriated funds and bedspace, to detain all

noncitizens potentially implicated by the injunction, as well as to protect the public by detaining

and removing those individuals DHS has already identified as presenting safety threats and as

deemed necessary for border security. Requiring DHS to detain all noncitizens currently in the

removal period, for example, would eliminate capacity to detain other noncitizens who present

serious public safety threats, and would reduce capacity to detain new arrivals. See id. ¶¶ 11-16.

        Additionally, the Court’s requirement that DHS employees “make and retain a

contemporaneous record of the reason why the alien was not detained and the individual who made

that specific determination” when noncitizens who otherwise are covered by § 1226(c) or

§ 1231(a)(2) are not detained would significantly hamper immigration enforcement officers in the

execution of their duties. Id. ¶¶ 21-27. Indeed, this reporting requirement does not draw upon pre-

existing, readily accessible data. Id. ¶ 27. To the contrary, it would require DHS to alter its standard

practices in order to make required custody authority determinations necessary for generating the

requested data. Id. ¶¶ 26-27. These novel and challenging documentation and reporting



                                                       4
     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 5 of 10




requirements would burden line officers with paperwork, thereby diverting them from their

important work protecting public safety and national security.

         The burden of this paperwork would not be small. As explained, there is scarcely any

flexibility in current detention capacity. Id. ¶¶ 11-12. Although the Court found it “implausible”

that the COVID-19 pandemic has meaningfully curtailed ICE’s ability to detain noncitizens, see

PI Order at 112, it has in fact significantly limited ICE’s capacity to detain. As just one example,

the Fraihat litigation has capped ICE’s detention capacity at 75% of its bedspace. Id. ¶ 11.

Currently, ICE is using approximately 95% of its available detention capacity. Id. ¶ 12.

         Finally, the extraordinary harms the United States faces as a result of the injunction

significantly outweigh any harm the States might face from a stay pending appeal. As explained

in Defendants’ earlier briefing, see PI Opp’n at 8-11, Plaintiffs have submitted little if any actual

evidence that the Priority Framework, rather than the actions of third-parties, is causing them an

injury. That is especially true in this context in which a litigant other than the executive branch

“lacks a judicially cognizable interest in the prosecution or nonprosecution of another.” Linda R.S.

v. Richard D., 410 U.S. 614, 619 (1973). That principle extends to immigration: litigants other

than the executive branch “have no judicially cognizable interest in procuring enforcement of the

immigration laws.” Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 897 (1984). Finally, as to the incidental,

wholly undocumented, and speculative fiscal effects asserted by Plaintiffs, they are greatly

outweighed by the harms to Defendants, and to the public not just in Texas and Louisiana but

throughout the entire country, from the Court’s order.

   II.      Defendants have a substantial likelihood of prevailing on their appeal from the
            preliminary injunction, and at a minimum, have a substantial case on appeal.
         Recognizing that this Court has reached a contrary conclusion, Defendants nonetheless

respectfully submit that a stay pending appeal is further warranted because Defendants are likely

to prevail on appeal for the reasons set out in their opposition to the States’ motion, ECF No. 42.

This Court need not agree that Defendants are likely to prevail on appeal to conclude that

Defendants are entitled to a stay pending that appeal. See U.S. v. Baylor University Medical Center,

                                                     5
     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 6 of 10




711 F.2d 38, 39 (5th 1983). “If a movant were required in every case to establish that the appeal

would probably be successful, the Rule would not require as it does a prior presentation to the

district judge whose order is being appealed.” Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. 1981);

see also Washington Metro. Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 844 (D.C.

Cir. 1977).

       This Court’s decision fundamentally misapprehends the nature of the Executive Branch’s

inherent discretion in matters of immigration enforcement. E.g., Arizona v. United States, 567 U.S.

387, 396 (2012); AADC, 525 U.S. at 483. In fact, the “deep-rooted nature of law-enforcement

discretion” persists “even in the presence of seemingly mandatory” statutory language, i.e. the use

of the word “shall.” Town of Castle Rock v. Gonzales, 545 U.S. 748, 761 (2005); Heckler v.

Chaney, 470 U.S. 821, 831 (1985). Separation of powers principles counsel strongly against this

Court superintending the Executive Branch. Mathews, 426 U.S. at 81. This is especially true in the

context of immigration enforcement, where Congress has explicitly instructed the Secretary of

Homeland Security to set immigration enforcement priorities, see 6 U.S.C. § 202(5); 8 U.S.C.

§ 1103(a)(3)—an authority further necessitated by Congress’ decision not to appropriate sufficient

funds to enforce immigration laws to their full potential reaches. Indeed, for similar reasons two

other District Courts refused to issue preliminary injunctions against the DHS memoranda at issue,

rejecting the same legal theories that Plaintiffs rely on here. Arizona v. U.S. Dep’t of Homeland

Sec., No. CV-21-00186-PHX-SRB, 2021 WL 2787930 (D. Ariz. June 30, 2021) (appeal filed);

Florida v. United States, ___F. Supp. 3d___, 2021 WL 1985058 (M.D. Fla. May 18, 2021) (appeal

filed). For these reasons, Plaintiffs cannot obtain review of their APA claims and, if they could,

the claims would fail on the merits. Additionally, Plaintiffs have not introduced evidence that

shows their injuries are traceable to the Memoranda, rather than the actions of third parties. PI

Opp’n at 9.




                                                    6
     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 7 of 10




   III.      The Court should stay the portions of its injunction that were issued in violation
             of FRCP 65(a)(1).
          This Court should stay the reporting requirements in Part II of the injunction, PI Order at

158-59, for the additional reason that the Court issued these provisions of its injunction without

notice, as required by FRCP 65(a)(1). Cf. Harris Cty., Tex. v. CarMax Auto Superstores Inc., 177

F.3d 306, 326 (5th Cir. 1999) (“Because compliance with Rule 65(a)(1) is mandatory, a

preliminary injunction granted without adequate notice and a fair opportunity to oppose it should

be vacated and remanded to the district court.” (internal quotation marks and alteration omitted)).

The reporting requirements mandate that ICE line personnel “make and retain a contemporaneous
record of the reason why the alien was not detained and the individual who made that specific

determination” and that Defendants report that information to the Court monthly. PI Order at 158-

59. For the reasons explained above, this injunction mandates reporting requirements that ICE

lacks the current ability to document and which would otherwise be burdensome. See Berg Decl.

¶¶ 20-27. Defendants respectfully request the opportunity to brief the propriety and necessity of

Part II of the injunction. In the meantime, to comply with FRCP 65(a)(1), the Court should stay

the reporting requirements.

   IV.       The Court should stay application of the injunction outside of the States of Texas
             and Louisiana.
          For the reasons Defendants explained, a nationwide injunction exceeds this Court’s

authority under Article III and violates longstanding equitable principles. See PI Opp’n at 45-47.

Given the skepticism expressed by multiple Justices about the increasingly-prevalent practice of

nationwide injunctions, and that courts in two other jurisdictions have rejected other states’ efforts

to enjoin the priority framework, this Court should at a minimum stay the impact of its injunction

outside of the States of Texas and Louisiana. U.S. Dep’t of Homeland Sec. v. New York, 140 S. Ct.

599, 600-01 (2020) (Gorsuch, J. concurring); Trump v. Hawaii, 138 S. Ct. 2392, 2429 (2018)

(Thomas, J., concurring).




                                                      7
     Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 8 of 10




                                          CONCLUSION
       For the reasons stated above, Defendants respectfully request that the Court issue an

immediate administrative stay and then grant a stay pending appeal. If the Court is inclined to deny

the stay and the broader administrative stay, the Court should enter an administrative stay for at

least seven days to give the Government an opportunity to seek emergency relief from the U.S.

Court of Appeals for the Fifth Circuit.



Dated: August 20, 2021                        Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General


                                              BRIGHAM J. BOWEN
                                              Assistant Branch Director

                                              /s/ Adam D. Kirschner
                                              ADAM D. KIRSCHNER
                                              Attorney-in-charge
                                              IL Bar. No. 6286601
                                              Senior Trial Counsel
                                              BRIAN C. ROSEN-SHAUD
                                              ME Bar No. 006018
                                              MICHAEL F. KNAPP
                                              CA Bar No. 314104
                                              KUNTAL CHOLERA
                                              DC Bar No. 1031523
                                              Trial Attorneys
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              Tel: (202) 353-9265
                                              Fax: (202) 616-8460
                                              Email: Adam.Kirschner@usdoj.gov
                                                      Brian.C.Rosen-Shaud@usdoj.gov
                                                      Michael.F.Knapp@usdoj.gov
                                                     Kuntal.Cholera@usdoj.gov

                                              Mailing Address:
                                              Post Office Box 883
                                              Washington, D.C. 20044


                                                     8
Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 9 of 10




                               Courier Address
                               1100 L Street NW, Room 11020
                               Washington, D.C. 20005

                               EREZ REUVENI
                               CA Bar No. 264124
                               Assistant Director
                               U.S. Department of Justice
                               Civil Division, Office of Immigration Litigation
                               P.O. Box 868, Ben Franklin Station
                               Washington, D.C. 20044
                               202-307-4293 (telephone)
                               Email: Erez.R.Reuveni@usdoj.gov

                               Counsel for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas
                               1000 Louisiana, Suite 2300 Houston, TX 77002
                               Tel: (713) 567-9000
                               Fax: (713) 718-3300
                               Daniel.Hu@usdoj.gov

                               Local Counsel




                                     9
    Case 6:21-cv-00016 Document 82 Filed on 08/20/21 in TXSD Page 10 of 10




                             CERTIFICATE OF COMPLIANCE

       I certify that the total number of words in this motion, exclusive of the matters designated

for omission, is 2449, as counted by Microsoft Word.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                CERTIFICATE OF SERVICE
       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on August 20, 2021.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                                   10
